STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Anita Jean (Crookshank) Shelton, Petitioner Below,                                   FILED
Petitioner
                                                                                November 23, 2015
                                                                                RORY L. PERRY II, CLERK
vs) No. 14-1146 (Berkeley County 14-D-40)                                     SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

Robert Crookshank, Respondent Below,
Respondent


                              MEMORANDUM DECISION
        Pro se petitioner Anita Jean Shelton appeals the Circuit Court of Berkeley County’s
September 17, 2014, amended order refusing her petition for appeal from the family court.1 Pro
se respondent Robert Crookshank filed a response. Petitioner filed a reply. On appeal, petitioner
alleges that the family court erred in making various findings of fact and conclusions of law in its
“Final Divorce Order.”

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        The parties were married in June of 1999, and there were no children born as a result of
the marriage. In August of 2011, the parties separated. Thereafter, in 2014, petitioner initiated
divorce proceedings, but refused to admit that irreconcilable differences existed and refused to
agree to a divorce on the ground that the parties lived separate and apart for more than one year.

        In June of 2014, the family court held a final hearing in the divorce proceedings.
Ultimately, the family court found that the parties lived separate and apart without any
cohabitation and without interruption for over one year and granted the divorce on this ground,
while noting petitioner’s objection. The family court then heard testimony concerning equitable
distribution of the marital assets and ruled on that matter. The family court’s “Final Divorce
Order” was then entered on July 22, 2014. Thereafter, petitioner appealed to the circuit court.

       By order entered on September 10, 2014, the circuit court refused petitioner’s appeal as
untimely, finding that she filed her petition for appeal on August 25, 2014, which was thirty-four
days after entry of the final order in family court. On September 17, 2014, the circuit court

       1
        The Court notes that petitioner has adopted a new last name following the divorce
proceedings below. As such, the style of the proceedings in this Court reflects that change.
                                                 1


entered an amended order refusing petitioner’s appeal. In the amended order, the circuit court
noted that petitioner filed her appeal by facsimile on August 22, 2014, which was still outside the
thirty-day window for appeals from family court. It is from this order that petitioner appeals.

       We have previously established the following standard of review:

               In reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004). To begin, it is important to note
that petitioner’s assignments of error to this Court concern only the family court’s rulings in
regard to the “Final Divorce Order.” On appeal, petitioner raises no assignment of error
concerning the circuit court’s refusal of her petition for appeal as untimely and she presents no
evidence to allege that this finding was in error. As such, we find no error in the circuit court’s
refusal of the petition for appeal and are precluded from reviewing the family court’s ruling
because of petitioner’s failure to timely appeal the same.

         Pursuant to West Virginia Code § 51-2A-11 and Rule 28 of the Rules of Practice and
Procedure for Family Courts, appeals of family court orders are required to be filed no later than
thirty days following the entry of the appealable order. In this matter, the circuit court clearly
found that petitioner failed to file her appeal within that time frame, and petitioner has alleged no
facts on appeal that would call that finding into question. As such, we find no error by the circuit
court in refusing petitioner’s appeal. Because petitioner failed to timely appeal the family court’s
July 22, 2014, “Final Divorce Order,” the same is hereby affirmed.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.

ISSUED: November 23, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2